Citation Nr: 9924162	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for a lung disorder due to tobacco use.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.159 (1998).  This duty to assist involves 
obtaining potentially relevant medical reports.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992) (federal agencies); 
White v. Derwinski, 1 Vet. App. 519, 521 (1991) (private 
records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(Social Security records).  It also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, in essence, that he developed emphysema 
as a result of cigarette smoking in service.  A private 
treating physician, Charles Pruitt, M.D., also opined that 
the veteran became addicted to nicotine in military service; 
however, Dr. Pruitt did not indicate on what information he 
based his conclusion.  Parenthetically, the Board notes that 
it is not obligated to accept medical opinions premised on 
the veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Further, a physician's 
opinion based on the veteran's layman account of an illness 
from many years ago, which is otherwise uncorroborated by 
competent medical evidence of record, can be no better than 
the veteran's bare contentions.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  Thus, given the posture of the claim at this 
time, the Board finds that the medical evidence currently of 
record is insufficient to determine whether a diagnosis of 
nicotine dependence is warranted.  Therefore, the Board is of 
the opinion that the claim should be remanded for further 
development on this issue.  

In addition, the veteran has maintained that he rarely, if 
ever, used tobacco products prior to entering into service.  
However, in a prior VA examination report dated in 1973, the 
veteran related a 40 year history as a pack per day smoker.  
That would date the commencement of cigarette smoking to 
several years prior to service.  Clarification is needed on 
this point.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for respiratory and nicotine-related 
disorders, not already associated with 
the claims file.  

After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  

All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  Thereafter, and whether additional 
evidence is received or not, the veteran 
should be scheduled for appropriate VA 
examination(s) in order to determine the 
nature and severity of his respiratory 
disability and claimed nicotine 
dependence.  The claims folder should be 
made available to the examiner(s) for 
review prior to the examination. 

Initially, the examiner(s) is (are) 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including the veteran's relevant 
smoking history.  The veteran should also 
be asked to detail his smoking history; 
i.e., when he began smoking, his usual 
rate and type of consumption, whether he 
ceased or attempted to cease smoking for 
any period(s) of time, etc.  Thereafter, 
the medical examiner(s) should enter an 
opinion as to the relationship between 
military service, the use of tobacco 
products, nicotine addiction, and the 
veteran's current respiratory disorder.

The examiner's attention is directed to 
the October 27, 1997, VHA Guidelines for 
Medical Evaluation of Claims for Tobacco-
Related Disability, for guidance in 
examining the veteran.  If the 
examiner(s) determines that the veteran 
meets the diagnostic criteria for 
nicotine dependence, the examiner(s) 
should determine if it is as likely as 
not that the veteran became dependent on 
nicotine while in service. The medical 
basis for any opinions expressed should 
be clearly established for the record.  
Specifically, the examiner(s) is (are) 
asked to address the following questions:

(a) did the veteran become nicotine 
dependent during military service.  
Consideration should be given to the 
veteran's pre-service history of use of 
tobacco products.

(b) if nicotine dependence was incurred 
in service, is it at least as likely as 
not that there is a causal relationship 
between the veteran's current respiratory 
disorder and nicotine dependence.

(c) is it at least as likely as not that 
the in-service use of tobacco products 
caused the veteran's respiratory 
disorder.

If a determination of the above questions 
can not be made without resort to 
speculation, that matter should also be 
set forth in the claims folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a respiratory disorder due 
to nicotine dependence.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto. 

5.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


